DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,838,877 to Elliot.
As to claim 1, Elliot teaches an electric power tool(fig. 1, col. 1: lines 9-30 wherein a motor control apparatus is taught for a power tool such as a blower), comprising: a power source configured to provide a nominal voltage of at least 100 volts direct current VDC; and an electric motor coupled to the power source so as to selectively receive power, wherein the electric motor operates within an RPM range that results in the tool emitting a sound that is less than 65 dB, as experienced by a bystander at 50 feet from the tool(col. 2: lines 48 – col. 3: lines 46, col. 4: lines 40-65 wherein a noise suppression/limiting apparatus is taught for a PWM driven motor control system to reduce the noise level from 97 dB to 50 dB).              As to claim 2, Elliot teaches the electric power tool of claim 1, wherein the tool is one of a string trimmer, an edger, a hedge trimmer, a chain saw, and a blower(col. 1: lines 9-10). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,838,877 to Elliot, and in view of USPN 9,948,224 to Huh. 
As to claim 3, Elliot teaches the electric power tool of claim 1. 
Elliot does not teach an apparatus wherein the electric motor is to selectively receive power from the power source via a pulse-width modulation PWM controller configured to operate at a carrier frequency of at least 7 kHz.             Huh teaches an apparatus wherein the electric motor is to selectively receive power from the power source via a pulse-width modulation PWM controller configured to operate at a carrier frequency of at least 7 kHz(col. 7: lines 48 – col. 8: lines 2, col. 22: lines 52 – col. 23: lines 14 wherein a PWM motor control system is taught to configured to operate at any carrier frequency).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Huh into Elliot since  Elliot suggests a motor control system and Huh suggests the beneficial use of PWM motor controller configured to operate at a carrier frequency in the analogous art of motor control technology.
 	The motivation for this comes from the fact that Huh teaches a PWM motor controller configured to operate at a carrier frequency which can be used to improve the motor control system disclosed by Elliot.
As to claim 4, Elliot in view of Huh teaches the electric power tool of claim 3, wherein the electric motor is a brushless motor, and the PWM controller is configured to drive the electric motor using sinusoidal field oriented control(Huh col. 6: lines 66 – col. 8: lines 2).              As to claim 5, Elliot in view of Huh teaches the electric power tool of claim 4, wherein the pulse-width modulation PWM controller is configured to operate at a carrier frequency of approximately 10 kHz(Huh col. 7: lines 48 – col. 8: lines 2, col. 22: lines 52 – col. 23: lines 14 wherein a PWM motor control system is taught to configured to operate at any carrier frequency).            As to claim 6, Elliot in view of Huh teaches the electric power tool of claim 4. It is obvious for a person of ordinary skill in the art to use a motor wherein the electric motor has an outrunner configuration because outrunner motors are widely used in the industry.            As to claim 7, Elliot in view of Huh teaches the electric power tool of claim 6, wherein the electric motor is configured to operate at a maximum speed of less than 6000 RPM(Huh col. 27: lines 15-22 wherein apparatus and method are taught to control motor speed and operate the motor in any speed ranges).             As to claim 8, Elliot in view of Huh teaches the electric power tool of claim 6. It is obvious for a person of ordinary skill in the art to configure an electric motor with any amount of  stator poles and magnetic poles. 7.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,838,877 to Elliot.
As to claims 9-13, Elliot teaches the electric power tool of claim 1. Elliot teaches a battery and its power control system (fig. 4, col. 2: lines 48 – col. 3: lines 46 & col. 4: lines 40-65). It would be obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the battery/power supply output configuration settings because the adjustable battery power/voltage power supply system is widely available in the market.  
The motivation for this comes from the fact that the widely available adjustable battery power/voltage power supply system can be used to improve the electric power tool disclosed by Elliot. 


                                                Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,112,933 to Ueda discloses a motor control system having noise suppression.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/            Primary Examiner, Art Unit 2846